Determination of respondent New York City Housing Authority (NYCHA), dated September 12, 2012, terminating petitioner’s tenancy, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Cynthia S. Kern, J.], entered May 15, 2013), dismissed, without costs.
The determination that petitioner violated stipulations requiring her to permanently exclude her grandson from the subject apartment is supported by substantial evidence (see Matter of Gibbs v New York City Hous. Auth., 82 AD3d 412 [1st Dept 2011]). The record shows that petitioner permitted two NYCHA investigators into her apartment pursuant to the stipulations’ provisions for unannounced visits to confirm petitioner’s compliance with the permanent exclusion, and that the grandson was found in the apartment’s living room and admitted to having been in apartment for over four hours by the time the investigators arrived.
Under the circumstances presented, including that petitioner violated at least three exclusion stipulations dating back to 2006, the penalty of termination does not shock our sense of *581fairness (see Matter of Horne v New York City Hous. Auth., 113 AD3d 575 [1st Dept 2014]; Gibbs, 82 AD3d at 413; Matter of Wooten v Finkle, 285 AD2d 407, 408-409 [1st Dept 2001]).
Concur—Tom, J.E, Moskowitz, DeGrasse, Manzanet-Daniels and Clark, JJ.